DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-4, 6, 8-9, 11, 13, 15, 17-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “a transmission component configured to transmit signals of a specific type into a surrounding environment of the electronic equipment; 
a reception component configured to receive signals of the specific type from the surrounding environment of the electronic equipment, the transmission component and the reception component being located with a distance in a first direction; and 
a bracket between the transmission component and the reception component, wherein the transmission component is positioned on a first end of the bracket, the reception component is positioned on a second end of the bracket that is opposite to the first end of the bracket, and the functional component is positioned on the bracket between the transmission component and the reception component, 
wherein the transmission component, the reception component, and the functional component interact with the surrounding environment of the electronic equipment through a back plate  of the electronic equipment 4Application No. 16/022,458Reply to Office Action of October 27, 2020”.  

Claims 3-4, 6 and 8-9 depending from claim 1 are therefor also allowable.

Regarding claim 11, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “disposing a transmission component configured to transmit signals of a specific type into a surrounding environment of the electronic equipment; 
disposing a reception component configured to receive signals of the specific type from the surrounding environment of the electronic equipment, the transmission component and the reception component being located with a distance in a first direction, 
wherein the disposing the functional component between the transmission component and the reception component comprises disposing the functional component on the bracket between the transmission component and the reception component, the transmission component, the functional component, and the reception component being sequentially arranged along the first direction, and 
wherein the disposing the functional component between the transmission component and the reception component comprises disposing the functional component between the7Application No. 16/022,458 Reply to Office Action of October 27, 2020transmission component and the reception component with respect to a predetermined surface of the electronic equipment, the predetermined surface including a back plate  of the electronic equipment, 
the transmission component, the reception component, and the functional component interacting with the surrounding environment of the electronic equipment through the predetermined surface”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 13, 15, 17-18 and 20 depending from claim 11 are therefor also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659.  The examiner can normally be reached on Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        
/JAMES WU/Primary Examiner, Art Unit 2841